Citation Nr: 0417024	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-09 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins of the right leg; including whether service 
connection may be granted for the disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from October 1940 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).


FINDINGS OF FACT

1.  Hypertension is not shown to be related to the 
appellant's military service.  

2.  The appellant's claim for entitlement to service 
connection for right leg varicose veins was denied by an 
unappealed rating decision dated in March 1978.  

3.  Subsequent to the March 1978 unappealed rating decision, 
evidence has been submitted which is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim of service connection for varicose veins 
of the right leg.

4.  The appellant's right leg varicose veins are aggravated 
by his service-connected left leg disorder. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for varicose veins of the right leg is new 
and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  Right leg varicose veins are aggravated by a service-
connected disorder.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decisions dated in June and September 2002, setting forth the 
general requirements of the applicable law pertaining to the 
establishment of service connection.  The general advisement 
was reiterated in the Statements of the Case dated in 
February and May 2003, as well as in a Supplemental Statement 
of the Case dated in November 2003.  In particular as to the 
appellant's attempt to reopen the claim of service connection 
for varicose veins, the appellant was apprised of the law and 
regulations pertaining to the reopening of claims in the May 
2003 Statement of the Case.     

In specific compliance with the ruling of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claims, and the responsibility for obtaining 
it, by letters dated in April and August 2001.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The record indicates that 
the appellant was thereafter continually apprised of the RO's 
efforts towards substantiation of his claims by letters dated 
in February, July, and August 2003.  Upon the RO's last 
advisement as to the status of development of the appellant's 
claims, the appellant advised the RO in September 2003 that 
he had no further evidence to submit in support of the 
claims.   

Given these matters of record, all available evidence towards 
substantiation of the claims has been obtained.  38 U.S.C.A § 
5103(b).  VA has made reasonable efforts to identify and 
obtain relevant records in support of the claim.  38 
U.S.C.A.§ 5103A (a),(b),(c).  VA obtained treatment records 
generated by VA and non-VA medical practitioners as reported 
by the appellant.  VA has also conducted necessary medical 
inquiry in an effort to substantiate the claim as to service 
connection for a right leg disorder.  38 U.S.C.A.§ 5103A (d).  
In October 2001 and March 2003 the appellant was afforded VA 
medical examinations conducted by physicians who reviewed the 
appellant's claims folder and rendered opinions as to the 
etiology of the appellant's right leg disorder.  Further 
opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

In addition, regarding the appellant's service connection 
claim for hypertension, although the appellant was not 
examined for the purpose of addressing his claim of service 
connection for this disorder, none was required.  The Board 
notes that a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, the appellant has hypertension, but there is no 
medical evidence of record showing that he had hypertension 
during his period of active military service or within the 
one-year presumptive period.  The appellant has provided his 
theories as to how his hypertension began, but there is no 
indication, except by way of unsupported allegation, that the 
hypertension may be related to the appellant's active 
military service, including any in-service event or finding.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  



The Merits of the Claims

Service Connection for Hypertension:

The appellant contends that he incurred hypertension during, 
or as a result of his active military service.  Service 
connection may be granted for disability or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131.  The resolution of this issue must be considered 
on the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Further, where a veteran served 90 days or more during a 
period of war and hypertension becomes manifest to a degree 
of 10 percent within a year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

The appellant's service medical records include a September 
1945 pre-separation physical examination.  At that time, his 
blood pressure was noted to be 138/80.  During an April 1946 
physical examination conducted by the U.S. Civil Service, the 
appellant's blood pressure was noted to be 132/80.  An 
October 1957 blood pressure test by a non-VA hospital 
resulted in a reading of 130/90.   

Although the appellant claims to have had high blood pressure 
readings while in service, a diagnosis of hypertension is not 
shown by his service medical records.  Additionally, the 
medical evidence of record does not show a diagnosis of 
hypertension within one year after service discharge.   

Although the medical evidence of record indicates a diagnosis 
of hypertension in 1980, and a history of treatment for 
hypertension beginning in the 1950's, there is no evidence 
that the appellant's current hypertension is related to his 
military service.  

Due consideration has been given to the appellant's 
contentions.  However, his statements are not competent 
evidence to establish the etiology of his current complaints.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the appellant is 
not competent to make a determination that his hypertension 
is due to his military service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

As such, the fact remains that there is no competent evidence 
on file linking the hypertension to service or to any 
incident of service, despite his assertions that such a 
causal relationship exists.  As there is no evidence which 
provides the required nexus between military service and 
hypertension, service connection for this disorder is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).   

Moreover, although the appellant has pointed to numerous, 
post-presumptive period blood pressure readings to indicate 
the presence of hypertension throughout the years since 
military service, these do not contain any information which 
show that hypertension is related to the such service.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992) (evidence of 
the appellant's current condition is not generally relevant 
to the issue of service connection, absent some competent 
linkage to military service).  
   
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Reopening of the Claim of Service Connection for Varicose 
Veins:

The appellant contends that he developed varicose veins in 
the right leg due to the increased pressure on his right leg 
as a result of the discomfort and pain of his 
service-connected left leg disorder.  

The record reflects that the appellant was last denied 
service connection for varicose veins of the right leg in a 
March 1978 rating decision.  Because the appellant did not 
file a notice of disagreement as to the denial of his claim, 
the denial is final and the merits of the claim may not be 
reopened, absent the submission of new and material evidence.  
38 U.S.C.A. §§ 7105, 5108; Knightly v. Brown, 6 Vet. App. 200 
(1994).  If the claim is reopened upon the receipt of new and 
material evidence, its merits are decided on a de novo basis.  
38 U.S.C.A. § 5108.

The appellant's claim to reopen the issue was received in 
November 2000.  The regulations implementing the VCAA include 
a revision of the regulations for reopening final claims.  
However, that revision applies only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2002)).  Given the date of claim culminating in the instant 
appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001.  

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The last final denial pertinent to this claim was the March 
1978 unappealed rating decision denying service connection 
for varicose veins of the right leg.  This denial was based 
on the grounds that the appellant's right leg varicose veins 
was not related to military service or to his 
service-connected left leg disorder.  At the time of the 
March 1978 denial of the appellant's claim, the evidence of 
record included the appellant's service medical records, and 
VA and private medical records.

Subsequent to this action, private medical records dated in 
1957 were submitted which show treatment for varicosities of 
the right leg.  A VA medical record dated in January 2001, 
stated that "the veterans (sic) presumption regarding 
causation of varicose veins of the right lower extremity is 
certainly possible, however I would be unable to establish a 
definite cause and effect relationship."  Also of record is 
a VA examination conducted in October 2001, which concludes 
that the appellant's right leg varicosities "maybe 
exacerbated over time because of increased weight bearing on 
that leg."  

This evidence was not previously of record, is neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, is "so significant that 
it must be considered in order to fairly decide the merits of 
the claim."  See 38 C.F.R. § 3.156.  Accordingly, this 
evidence is new and material, and therefore, the claim of 
entitlement to service connection for right leg varicosities 
is reopened.  

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Pertinent 
regulations provide for a grant of secondary service 
connection where a disability is determined to be proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310.  Further, in Allen v. Brown, 
7 Vet. App. 439 (1994) (en banc), the Court held that where 
service connection is sought on a secondary basis, service 
connection could be granted for a disability which was not 
only proximately due to or the result of a service-connected 
condition, but could also be granted where a service-
connected disability had aggravated a nonservice-connected 
disability.

The appellant's service medical records are negative for 
complaints of findings of varicose veins and on service 
separation, no varicose veins were found on examination 
conducted in September 1945.  Subsequent thereto, a VA 
examination in December 1946, also noted no varicose veins.  
In 1957, private medical records indicate the appellant 
underwent a high saphenous ligation and stripping due to 
varicosities of the long saphenous vein of the right lower 
extremity.  

A private medical record dated in September 1976, opined that 
the appellant experienced pain in his service-connected left 
leg when he stood with his weight on the left leg, "so he is 
in the habit of putting most of his weight on his right leg.  
It is possible that the varicosities are only on the right 
leg because of this continual weight bearing on that side 
only, forced on him by the old left fibular disability."  

The appellant underwent a VA orthopedic examination in 
October 1976.  The examining physician opined that the 
appellant's right-sided varicose veins were not due to the 
service-connected left leg disorder.  Thereafter, in February 
1978, a VA examiner opined that the appellant's status acute 
phlebitis of the right leg was not due to his 
service-connected left leg disorder.   

As noted above, a VA physician noted in January 2001, that 
the appellant's "presumption regarding causation of varicose 
veins of the right lower extremity is certainly possible, 
however I would be unable to establish a definite cause and 
effect relationship."  Thereafter, a VA examiner concluded 
in October 2001, that

[t]he varicosities may indeed be larger 
in the right lower extremity given 
increased weight bearing on that leg.  
However, I do not believe that his left 
lower extremity service connected injury 
caused the varicosities in this patient.  
His symptoms in that lower extremity, 
however, maybe exacerbated over time 
because of increased weight bearing on 
that leg.  Prior to his service connected 
injury the patient had no history or 
known evidence of varicosities.  

Thereafter, a VA examiner opined in March 2003, that the 
appellant 

has a family history of varicose vein 
problems . . . with the varicose 
condition appearing after prolonged 
standing after he was discharged for at 
least 8 to 10 years, with previous vein 
stripping of the varicose veins in the 
right lower extremity with no evidence of 
any stasis changes, or ankle or foot 
edema, with underlying arteriosclerotic 
peripheral vascular disease. . . . 

It is not as likely that the left leg 
service-connected condition is a direct 
cause of the varicose vein condition in 
the right leg.  The prolonged standing 
with increased hydrostatic pressure alone 
would have contributed to the varicose 
vein condition without having to 
necessarily shift the weight from the 
left leg to the right leg.

The evidence above indicates that the appellant's 
service-connected left leg disorder did not cause the chronic 
and recurrent varicosities of the right leg.  However, there 
is evidence of record, that by shifting the weight from his 
service-connected left leg disorder due to pain and 
discomfort to his right leg, the varicosities have been 
exacerbated.  Although the VA examiner noted in March 2003, 
that increased pressure alone contributed to the right leg 
varicosities, and not necessarily the shifting of weight, 
this statement does not negate previous opinions that the 
shifting of weight exacerbates or contributes to the right 
leg varicosities.

It is the defined and consistently applied policy of VA 
affairs to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  After a 
review of the record, the Board finds that the evidence is at 
least in equipoise as to whether the appellant's 
service-connected left leg disorder has aggravated his right 
leg varicosities.  Accordingly, and with application of the 
holding in Allen, service connection for right leg 
varicosities on this basis is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for varicose veins of the right leg is 
granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



